Title: From George Washington to the Board of War, 12 December 1779
From: Washington, George
To: Board of War


        
          Gentn
          Hd Qrs Morris Town Decr 12. 1779
        
        I am honored with your letter of the 3d instant on the subject of Mr Galvan—My opinion of the qualifications of this Gentleman correspond with that of the Board; but I could not by any means recommend a compliance with his pretensions, though I should be glad to see him in some station which would afford him an opportunity of employing his talents usefully—The situation he has been in, in our army, and his want of service, in any other, would make the rank he claims appear excessive; and the conferring of it would not fail to give umbrage as well to many of his own countrymen as to our own officers. The most I can recommend is to appoint him to a majority, to be employed in the Inspectorship as circumstances may make convenient: The appointment to be dated at the time it is made.
        
        The reasonings of the Board with respect to the different corps mentioned in their letter are perfectly just—in addition to which it is to be observed, that the Artillery is already provided with a Brigade inspector—The cavalry and one or two small independent corps alone remain unprovided. But I should think it preferable not to designate him to any particular corps, and to put the manner of employing him upon the footing mentioned above—His knowlege application and industry will I am persuaded render him useful. If the Mustering department should be annexed to the Inspectorship as has been proposed the appointment of some additional inspectors will become necessary—I have the Honor to be with great respect Gentn Yr Most Obedt st
        
          G.W.
        
      